Citation Nr: 0517348	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of shrapnel wounds, right wrist, 
currently evaluated as ten (10) percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of shrapnel wounds, right lower 
back, hip, and upper thigh (Muscle Group XVII), currently 
evaluated as forty (40) percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  This 
matter is again before the Board for appellate consideration 
following completion of its remand directives in August 2001 
and June 2004.  

In May 2001, the veteran testified before the undersigned 
Veterans Law Judge of the Board, sitting at the RO.  The 
hearing transcript is of record.    


FINDINGS OF FACT

1.  Shrapnel wound residuals, right wrist, are manifested by 
two small, well-healed, nontender, superficial, non-
disfiguring scars that are asymptomatic, other than 
subjective complaints of some pain/soreness, and which do not 
adversely affect functioning.  There is no tendon, tissue, or 
muscle injury; and normal wrist 
range-of-motion is shown. 

2.  Shrapnel wound residuals, right lower back, hip, and 
upper thigh, are manifested by several small, well-healed, 
nontender, superficial, non-disfiguring scars, which do not 
adversely affect functioning.  At most, there is "minimal" 
loss of functioning due to pain and weakness in the right 
lower extremity; in fact, most recent examination results 
indicate no adverse impact on functioning. 


CONCLUSIONS OF LAW
 
1.  The criteria for an increased disability evaluation for 
shrapnel wound residuals, right wrist, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7804 (1999) and (2004).  


2.  The criteria for an increased disability evaluation for 
shrapnel wound residuals, right lower back, hip, and upper 
thigh (Muscle Group XVII), are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Shrapnel Wound Residuals

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

Service connection for the veteran's shrapnel wound residuals 
has been in effect for many years.  Generally, evaluation of 
the extent of a service-connected disability requires 
consideration of the whole recorded history.  See 38 C.F.R. 
§§ 4.1, 4.2 (2004).  And, in cases where, as here, an award 
of service connection for a disability has long been in 
effect, the primary focus is on the current extent of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As such, the Board's analysis of this claim focuses 
upon contemporaneous evidence specifically concerning the 
extent of shrapnel wound residuals, to include that 
pertaining to the period beginning in early 1999, when the 
veteran filed his increased rating claim, forward.  

As explained in detail below, the Board concludes that the 
evidence does not support an assignment of a schedular rating 
higher than 10 percent (right wrist) and 40 percent (Muscle 
Group XVII) now in effect.  

Right Wrist

Shrapnel wound residuals affecting the right wrist are 
evaluated under criteria in 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).  See July 1999 rating decision.  Under 
Diagnostic Code 7804 (1999), scars that are superficial, 
tender and painful on objective demonstration were assigned a 
10 percent rating.  A 10 percent rating was the only 
schedular rating permissible under this Code.     

While this claim was pending, the criteria for evaluating 
skin disabilities (scars) were amended, effective August 30, 
2002.  See Schedule for Rating Disabilities; The Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  Current Diagnostic Code 7804 provides a 10 
percent, and no higher, rating for superficial scarring, 
painful on examination.  A superficial scar is one that does 
not involve underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2004), Note (1).   

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  

In light of the foregoing amendments to applicable criteria, 
the Board evaluates the right wrist disability claim in 
accordance with dates of effectiveness of pertinent rating 
criteria, before and as of August 30, 2002.  However, as a 
practical matter, the ultimate result would not be different 
in terms of the rating percentages assigned because (1) the 
old and new Diagnostic Code 7804 are essentially similar; and 
(2) the scars on the right wrist are superficial (no 
underlying soft tissue damage) and nontender.  The veteran 
has reported "a little soreness" (see June 1999 VA 
compensation and pension examination (C&P) report), but pain 
due to a service-connected scar is explicitly encompassed in 
the 10 percent rating assigned under both old and new 
Diagnostic Code 7804.  The May 2002 C&P report clearly states 
that the scars are not symptomatic - they are well-healed; 
not tender; and present no appreciable disfigurement.  Also, 
the August 2004 C&P report indicates that, at the time of the 
examination, tenderness was not noted, although it was said 
that some local tenderness could occur at times.         

The Board also has considered other potentially applicable 
provisions of 38 C.F.R. Part 4, including other Diagnostic 
Codes pertaining to scars, whether or not raised by the 
veteran and/or his representative, consistent with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Doing so also would be 
in keeping with Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or same manifestation.).  In this connection, 
the Board also is mindful that evaluation of musculoskeletal 
disability manifested by limitation of motion requires 
consideration of functional loss due to pain on movement of a 
joint, weakness, incoordination, or fatigability.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
84 (1997).  

First, other scar rating criteria in 38 C.F.R. § 4.118, 
whether the 1999 or 2004 version, either are wholly 
inapplicable to the situation here as they involve scar 
injuries to different parts of the body where disfigurement 
could be particularly problematic (like head, face, or neck), 
or involve scars resulting from different types of injuries 
(like burns), or that are symptomatic (unstable; frequent 
loss of covering of skin over the scar), or because the scars 
in this case are not large enough to warrant consideration 
under a number of new scar rating provisions in 38 C.F.R. 
§ 4.118 (2004).  It is noted that the veteran has a wrist 
scar approximately 1.5 centimeters (cm), linear, located over 
the end of the radius on the extensor surface; and an 
"extremely faint" 1 cm linear "exit wound" located on the 
extensor surface near the head of the radius.  See June 1999 
C&P report.  The May 2002 C&P report documents a 1.25 cm 
transverse, "very well healed" scar located on the extensor 
surface of the wrist just over the wrist joint, except at tip 
of the radius, and a "very tiny" one-half cm scar reported 
by the veteran to be the "exit wound" site.   The August 
2004 C&P report also documents similar findings in terms of 
the size of the scars on the wrist area (the total surface 
area affected by all of the scars, including those arising 
from the Muscle Group XVII injury, reportedly measures less 
than two square inches).  Thus, while there seems to be some 
discrepancy among scar measurements, they are consistent in 
that the scars are not problematic and they affect a small 
part of the skin.       

The Board has considered old and new 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which permit rating based upon 
limitation of function of the affected part.  The June 1999 
C&P report specifically indicates that, based upon full 
examination and consideration of pertinent medical history, 
the veteran has "negligible" functional loss or limitation 
due to pain or limitation of motion of the right wrist.  
Also, a VA medical examiner stated in his May 2002 report 
that there is no functional loss due to pain or loss of 
motion.  The lack of adverse impact on functioning due to the 
service-connected disability also is documented in the August 
2004 C&P report.  In terms of evaluating functional 
impairment, it is important to note that the record does not 
disclose tendon, tissue, or muscle injury to the site of the 
wrist shrapnel wound.  See May 2002 and August 2004 C&P 
reports.  Such injury presumably could have adverse impact on 
functioning.  Also, range of motion of the wrist is deemed to 
be within normal limits.  See August 2004 C&P report.  Nor 
does the record document a finding of arthritic or 
degenerative changes in the wrist as confirmed by X-rays and 
attributed to the service-connected injury.                

Given all of the foregoing, the Board finds that a higher, or 
separate, rating(s) are not warranted under applicable law, 
regulations, and rating criteria, to include old and new 
Diagnostic Code 7804.   

Muscle Group XVII

Shrapnel wound residuals affecting the right lower back, hip, 
and upper thigh (Muscle Group XVII) are evaluated under 
criteria in 38 C.F.R. § 4.73, Diagnostic Code 5317 (2004).  
See July 1999 rating decision.  (It is noted therein that the 
40 percent rating in effect was based upon pre-1999 rating 
criteria.)  Unlike the skin rating disability criteria 
discussed above for the right wrist disability, the rating 
criteria for muscle injuries were not revised after the 
veteran filed his increased rating claim in 1999, during the 
appeal period.  

Diagnostic Code 5317, concerning function of Muscle Group 
XVII, appears to be the Code most closely matched to the 
disability at issue.  It provides for the following: 
extension of the hip (1); abduction of the thigh; elevation 
of opposite side of pelvis (2, 3); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XIV in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  The muscles involved are 
pelvic girdle group 2 which includes the (1) gluteus maximus, 
(2) gluteus medius, and (3) gluteus minimus.  A slight injury 
to this muscle group warrants a noncompensable rating.  A 
moderate injury to this muscle group is evaluated as 20 
percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.

As indicated in the June 1999 C&P report, there is 
"minimal" functional loss due to pain and weakness in the 
right lower extremity secondary to the gunshot wounds, other 
than possible "patch" of paresthesia affecting the lateral 
aspect of the right leg, as reported by the veteran 
(subjective evidence only).  There is no vascular or bony 
abnormality.  Moreover, a VA examiner stated in his May 2002 
report that shrapnel wounds to the right lower back, hip, and 
upper thigh do not cause functional loss due to pain or loss 
of motion.  It also is noted that no neurological deficit is 
reported.  See May 2002 C&P report.     

The Board also finds that separate evaluation for arthritic 
changes is not supported by the record.  In the May 2002 C&P 
report, the examiner specifically stated that he is "quite 
positive" that neither the diffuse degenerative disc disease 
in the lumbar spine, confirmed by X-rays, nor the slight 
asymmetry noted in the lower right leg muscles (in terms of 
size) as compared to those in the left leg, is attributable 
to the shrapnel wound injury.  He further stated that, X-rays 
do not show significant bone injury associated with the 
shrapnel wound, but small metal fragments are found in the 
injury site.  This helps buttress the examiner's finding that 
degenerative disc problems are unlikely to be related to the 
injury upon which a grant of service connection was based.       

Also, consistent with Esteban, the Board has considered 
whether residual scars from the shrapnel wounds to the right 
lower back, hip, and upper thigh are themselves disabling 
consistent with pertinent scar rating criteria.  They are 
not.  As with the scarring found on the right wrist, the 
several scars affecting the right lower back, hip, and upper 
thigh are small, although somewhat larger than those on the 
wrist; and they are well-healed; nonadherent; described as 
cosmetically insignificant; nontender; superficial (no 
underlying tissue damage); not unstable; and not otherwise 
symptomatic such that they adversely affect functioning.  See 
C&P reports.         


Given the foregoing, the Board finds that the total 
disability picture with respect to Muscle Group XVII issue is 
not one that could be described as "severe," so as to 
warrant a schedular rating of 50 percent, the highest rating 
permissible under Diagnostic Code 5317.  As described in 
38 C.F.R. § 4.56(d)(4), severe muscle disability would be 
caused by through and through or deep penetrating wound due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring. 
Service department record or other evidence would show 
hospitalization for a prolonged period for treatment of 
wound.  There would be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, as defined, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Examination would show findings of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation would show loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile; are also signs of severe muscle disability, if 
present.

In this case, the veteran suffered multiple shrapnel wounds 
from an enemy 60mm mortar shell.  The record does not contain 
reference to bone fracture, prolonged infection, sloughing of 
soft parts, or intermuscular binding and scarring.  The VA 
examiner concluded that any atrophy shown was not the result 
of these shrapnel injuries, and did not find that testing 
revealed severe impairment of function.  Consequently, the 
Board finds that the veteran's disability does not 
approximate severe muscle injury.  Moreover, as discussed 
above, separate or additional ratings are not warranted based 
upon symptomatic scar residuals or degenerative/arthritic 
changes at the site of the injury.   
 
The Board has reviewed the entire record, and in particular, 
medical evidence - private and VA - in evaluating this claim 
as to both issues on appeal.  While the above discussion has 
focused largely upon VA examination findings, this is so 
because these findings are specifically geared toward 
evaluation of the disabilities consistent with specific 
rating criteria the Board must consider.  The Board has an 
obligation to adequately explain the reasons bases for its 
decision; it is not, however, required to discuss every 
single piece of evidence in the file.  Many of the private 
medical records do not specifically address the disabilities 
at issue; some contain possibly relevant information to the 
extent that they document, e.g., complaints of intermittent 
back pain (many records apparently were submitted to support 
other claims not the subject of appeal).  They do not, 
however, specifically address the extent of shrapnel wound 
injuries at issue; thus, the Board has found that C&P 
examination findings are most conducive to an evaluation of 
the claim in this case.  

As the preponderance of the evidence is against a higher 
rating with respect to both service-connected disabilities, 
the Board does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004).  

Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's ratings 
schedule will apply unless there are exceptional or unusual 
factors that render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In such 
cases, extraschedular evaluation is considered commensurate 
with average earning capacity impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.

The Board acknowledges that the veteran has made various, 
general allegations that he missed work as a maintenance 
person (for his wife's maintenance business) due to service-
connected disability.  However, the record does not support 
the allegation; it does not show that service-connected 
disability produces marked interference with his employment 
or precipitates frequent hospitalization.  See 38 C.F.R. § 
3.321(b) (2004).  Nothing in the evidence supports a finding 
that the disability picture due to shrapnel wound residuals 
is so exceptional or unusual so as to warrant extraschedular 
consideration.  It is relevant that the medical treatment 
records dated within the last several years do not document 
treatment, confinement, or hospitalization for symptoms 
specific to shrapnel wound residuals; moreover, given that 
the various C&P examination findings document little, if any, 
functional impairment due to shrapnel wound residuals, a 
conclusion that extraschedular consideration is warranted 
simply would be inconsistent with the evidence before the 
Board.   

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2004 letter, the RO 
notified the veteran that the evidence, lay and/or medical, 
must show worsened disability to result in an increased 
evaluation for either shrapnel wound residuals disability, 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  Also, because 
this claim had been on appellate status for years before June 
2004, and a substantial amount of development already had 
taken place before then (including that conducted as a result 
of two Board remand orders), the letter emphasized additional 
information or evidence that should be added to the file, and 
reminded the veteran that VA would help him to further 
substantiate the claim if he desires such help, but that he 
should provide VA the information needed to enable it to 
help, or provide additional records himself.  With respect to 
the fourth element of a valid VCAA notice, the December 2002 
Supplemental Statement of the Case (SSOC) notified the 
veteran of 38 C.F.R. § 3.159, which includes a provision that 
he may submit any pertinent evidence in his possession.  
Also, the June 2004 letter stated: "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."    

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a higher rating for the two disabilities at 
issue, and was on notice throughout the appeal through the 
pertinent rating decision, Statement of the Case, several 
SSOCs, and VCAA letter why the claim remains denied.  He was 
told about his and VA's respective claim development 
responsibilities.  


The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the 1999 rating decision giving rise to this appeal.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  Here, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed - by the time 
VCAA was enacted.  The Court acknowledged in Pelegrini, at p. 
120, that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  In this case, the veteran has had 
subsequent content-complying notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
record includes the veteran's service medical records, as 
well as various private and VA post-service medical records.  
The veteran was given an opportunity to testify in connection 
with this claim, and exercised his right to do so at the 
Board hearing.  The veteran did not report the existence of 
pertinent records in the custody of government agencies, such 
as the Social Security Administration, or employers.  
Moreover, the Board twice remanded this claim, and ordered 
appropriate notification and evidentiary development to 
ensure that various due process requirements are met, and its 
remand directives have been completed.  The veteran has been 
afforded several VA C&P medical examinations, which included 
diagnostic studies and consideration of pertinent medical 
history.  

It also is noted that, after the issuance of the most recent, 
February 2005 SSOC, the veteran was afforded a 60-day 
opportunity to comment on the SSOC or provide additional 
relevant information.  There is no evidence of return 
communication from the veteran or his accredited 
representative.  The Board finds it reasonable to interpret 
this inaction as satisfaction with the development 
undertaken.  It finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VCAA.     


ORDER

An increased disability rating for service-connected 
residuals of shrapnel wounds, right wrist, is denied.

An increased disability rating for service-connected 
residuals of shrapnel wounds, right lower back, hip, and 
upper thigh (Muscle Group XVII), is denied.  




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


